N-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09277 Viking Mutual Funds (Exact name of registrant as specified in charter) 1 Main Street North, Minot, ND 58703 (Address of principal offices) (Zip code) Brent Wheeler and/or Kevin Flagstad, PO Box 500, Minot, ND 58702 (Name and address of agent for service) Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: December 31 Date of reporting period: March 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. SCHEDULE OF INVESTMENTS VIKING TAX-FREE FUND FOR MONTANA Schedule of Investments March 31, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (97.3%) Education (10.0%) Gallatin Cnty MT Sch Dist #44 Belgrade GO 3.500% 06/15/28 $ 575,000 $ 621,310 MT St Brd Regt Higher Ed Rev Ref (MT St Univ) 4.500% 11/15/25 770,000 785,770 MT St Brd Regt Higher Ed Rev Ref (MT St Univ) 5.000% 11/15/23 250,000 298,437 *MT St Brd Regt Higher Ed Univ of Mont Ref Rev 4.000% 05/15/25 2,000,000 2,260,760 MT St Brd Regt Higher Ed Univ of Mont Ref Rev 4.000% 05/15/26 1,145,000 1,274,488 MT St Brd Regt Higher Ed Rev Ref (MT St Univ) 4.000% 11/15/25 500,000 564,540 MT St Brd Regt Higher Ed Rev Facs Impt - MT St Univ 5.000% 11/15/25 500,000 611,280 MT St Brd Regt Higher Ed Rev Facs Impt - MT St Univ 5.000% 11/15/30 240,000 286,915 Univ of MT Univ Revs Facs Acq & Imp Ser C 5.000% 11/15/17 120,000 123,278 Univ of MT Univ Revs Higher Ed Facs Impt Ser D 5.375% 05/15/19 370,000 397,735 7,224,513 General Obligation (20.2%) Bozeman MT 4.000% 07/01/28 540,000 628,101 Butte Silver Bow City & Cnty GO 3.250% 07/01/22 765,000 769,368 Gallatin Cnty MT Sch Dist #72 (Big Sky) GO 3.500% 07/01/23 555,000 611,921 Gallatin Cnty MT Sch Dist #72 (Big Sky) GO 3.750% 07/01/24 645,000 710,338 Gallatin Cnty MT Sch Dist #72 (Big Sky) GO 4.000% 07/01/25 420,000 465,914 Gallatin Cnty MT Sch Dist #7 Bozeman Sch Bldg GO 4.000% 12/01/32 610,000 684,103 Gallatin Cnty MT Sch Dist #7 Bozeman Sch Bldg GO 4.000% 12/01/33 260,000 289,619 Gallatin Cnty MT Sch Dist #27 GO 4.250% 06/15/26 415,000 486,500 Meagher Cnty MT Sch Dist #8 (White Sulphur Springs) GO 4.000% 07/01/28 475,000 553,883 Missoula, MT Ref-Ser A 4.000% 07/01/26 350,000 412,955 Missoula, MT Ref-Ser A 4.000% 07/01/31 250,000 280,623 Missoula Cnty, MT Elem Sch Dis #1 (Missoula)GO 4.000% 07/01/32 500,000 558,550 Missoula Cnty, MT Elem Sch Dis #1 (Missoula)GO 4.000% 07/01/33 750,000 833,557 Montana St Ref-Long Range Bldg-Ser C 4.000% 08/01/23 385,000 458,061 Montana St Ref-Long Range Bldg-Ser C 4.000% 08/01/26 855,000 999,675 Montana St Ref-Long Range Bldg Program 4.000% 08/01/27 480,000 552,538 Ravalli Cnty MT GO 4.250% 07/01/27 150,000 158,644 Ravalli Cnty MT GO 4.350% 07/01/28 155,000 165,732 Ravalli Cnty MT GO 4.400% 07/01/29 165,000 176,212 Ravalli Cnty MT GO 4.250% 07/01/30 755,000 848,718 Valley Cnty MT Sch Dist #1-A(Glasgow) GO 4.250% 07/01/31 450,000 508,028 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/24 500,000 633,780 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/26 515,000 641,644 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/27 1,000,000 1,236,300 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/31 350,000 426,538 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/32 435,000 527,803 14,619,105 Health Care (27.5%) MT Fac Fin Auth Health Care Facs Rev Ref-Dev Ctr Proj 4.500% 06/01/16 250,000 250,337 MT Fac Fin Auth Health Care Facs Rev Ref-Dev Ctr Proj 4.750% 06/01/19 170,000 170,262 MT Fac Fin Auth Health Master Ln Pg NE MT-B 4.500% 05/01/27 250,000 255,962 MT Fac Fin Auth Health Care Facs Rev (St Luke Health) 4.500% 01/01/17 120,000 123,120 MT Fac Fin Auth Health Care Facs Rev (St Luke Health) 5.000% 01/01/22 600,000 616,902 MT Fac Fin Auth Glendive Med Ctr 4.500% 07/01/23 250,000 265,680 MT Fac Fin Auth Health Care Facs Rev Kalispell Regl Med Ctr 4.500% 07/01/23 1,025,000 1,146,063 *MT Fac Fin Auth Health Care Facs Rev Kalispell Regl Med Ctr 4.650% 07/01/24 1,365,000 1,520,201 MT Fac Fin Auth Health Care Facs Rev Kalispell Regl Med Ctr 4.750% 07/01/25 380,000 422,552 MT Fac Fin Auth Health Care Facs Rev Master Ln PG-Comnty Med Ctr 5.250% 06/01/30 660,000 779,209 MT Fac Fin Auth Health Care Facs Rev Master Ln PG-Comnty Med Ctr 5.125% 06/01/26 1,000,000 1,175,510 MT Fac Fin Auth Rev Prov Health & Svce 5.000% 10/01/19 175,000 178,495 *MT Fac Fin Auth Rev Prov Health & Svce 5.000% 10/01/22 1,500,000 1,529,655 MT Fac Fin Auth Rev Sr Living St Johns Lutheran 6.125% 05/15/36 300,000 300,909 MT Fac Fin Auth Rev Benefis Health Sys 4.750% 01/01/24 150,000 152,834 MT Fac Fin Auth Rev Benefis Health Sys 4.750% 01/01/25 275,000 279,939 MT Fac Fin Auth Sisters of Charity Leavenworth 4.750% 01/01/40 705,000 756,317 MT Fac Fin Auth Sisters of Charity Leavenworth 4.500% 01/01/24 1,000,000 1,087,110 MT Fac Fin Auth Sisters of Charity Leavenworth 5.000% 01/01/24 400,000 446,004 MT Fac Fin Auth Health Care Hosp-Benefis Health Sys 5.500% 01/01/25 575,000 664,459 MT Fac Fin Auth Health Care Hosp-Benefis Health Sys 5.750% 01/01/31 815,000 941,195 MT Fac Fin Auth Hlth Fac Bozeman Deaconess Hlth SVCS-Ser A 5.000% 06/01/28 1,015,000 1,209,393 MT Fac Fin Auth Hlth Fac Ref-Bozeman Deaconess Hlth Svcs-Ser C 5.000% 06/01/29 915,000 1,089,472 MT St Health Fac Auth Health Care Rev (St Hosp) 5.000% 06/01/22 1,100,000 1,101,364 MT St Health Fac Auth Health Care Rev (Big Horn Hosp - Hardin) 5.100% 02/01/18 155,000 155,391 MT St Health Fac Auth Health Care Rev (Marcus Daly Mem) 6.000% 08/01/20 955,000 957,454 Yellowstone Cnty MT Health Care Lease Rev 5.000% 09/01/29 1,250,000 1,331,500 Yellowstone Cnty MT Health Care Lease Rev 5.250% 09/01/34 245,000 261,116 Yellowstone Cnty MT Health Care Lease Rev 4.000% 10/01/29 710,000 795,129 19,963,534 Housing (12.7%) MT Brd of Hsg Single Family Program 2.650% 06/01/21 145,000 147,465 MT Brd of Hsg Single Family Program 2.650% 12/01/21 325,000 331,286 MT Brd of Hsg Single Family Program 3.000% 06/01/23 190,000 193,975 MT Brd of Hsg Single Family Program 3.000% 12/01/23 90,000 92,409 MT Brd of Hsg Single Family Program 3.150% 06/01/24 375,000 386,599 MT Brd of Hsg Single Family Program 3.150% 12/01/24 135,000 138,136 MT Brd of Hsg Single Family Program 3.350% 06/01/25 155,000 158,990 MT St Brd of Hsg SF MTGE Program-Ser B-2 3.875% 12/01/23 230,000 252,363 MT St Brd of Hsg SF MTGE Program-Ser B-2 4.050% 06/01/24 205,000 225,010 MT St Brd of Hsg SF MTGE Program-Ser B-2 4.050% 12/01/24 575,000 627,975 MT St Brd of Hsg SF MTGE Program-Ser B-2 4.650% 12/01/28 325,000 352,706 MT Brd of Hsg Single Family Mtg Ser B 4.750% 12/01/27 45,000 45,226 MT Brd of Hsg Single Family Program 5.050% 12/01/24 45,000 46,612 MT Brd of Hsg Single Family Program 5.300% 12/01/29 195,000 203,110 *MT Brd of Hsg Single Family Homeownership-A 4.700% 12/01/26 1,000,000 1,047,980 MT St Brd Hsg Single Family Homeownership-A 4.850% 06/01/28 465,000 492,026 MT Brd of Hsg AMT-Single Familiy Homeownership 3.850% 06/01/19 590,000 615,134 MT St Brd of Hsg Single Family Homeownership 2.650% 06/01/19 170,000 173,936 MT St Brd of Hsg Single Family Homeownership 2.900% 06/01/20 165,000 169,727 MT St Brd of Hsg Single Family Homeownership 3.100% 06/01/21 430,000 446,048 *MT St Brd of Hsg SF Mtg Ser B-1 4.000% 12/01/38 3,000,000 3,057,630 9,204,343 Other Revenue (14.6%) Anaconda-Deer Lodge Cnty MT (Mill Creek Project) 4.125% 07/01/29 280,000 291,970 Billings MT Spl Impt Dist No 1369 & 1391 5.500% 07/01/26 300,000 323,523 Billings MT Pooled Spl Sidewalk Gutter & Alley 4.550% 07/01/20 65,000 65,510 Billings MT Pooled Spl Sidewalk Gutter & Alley 4.700% 07/01/21 70,000 70,552 Billings MT Pooled Spl Sidewalk Gutter & Alley 4.800% 07/01/22 70,000 70,542 Billings MT Spl Impt Dist Ref No 1360 4.000% 07/01/17 390,000 399,582 Billings MT Spl Impt Dist Ref No 1360 4.000% 07/01/18 405,000 416,984 Billings MT Tax Increment Urban Renewal Ref 4.375% 07/01/29 490,000 506,013 Billings MT Tax Increment Urban Renewal Ref 5.000% 07/01/33 900,000 949,716 Billings MT Tax Increment Urban Renewal Ref 4.250% 07/01/35 1,000,000 1,021,240 Bozeman MT Tax Increment Urban Renewal Rev Downtown Impt Dist 4.950% 07/01/28 200,000 214,018 Butte Silver Bow MT City & Cnty Tax Increment 5.000% 07/01/21 600,000 669,192 Gallatin Cnty MT Rural Impt Dist No 396 5.500% 07/01/25 600,000 621,612 Gallatin Cnty MT Rural Impt Dist No 396 6.000% 07/01/30 1,000,000 1,034,980 Great Falls MT Tax Increment Urban Renewal West BK Urban Renewal Dist-A 5.550% 07/01/29 275,000 300,473 Helena MT Ctfs Partn 4.625% 01/01/24 270,000 291,859 Helena MT Ctfs Partn 5.000% 01/01/29 175,000 190,841 Missoula MT Pkg Commission Ref 4.000% 10/01/26 835,000 936,862 Missoula MT Tax Increment Urban Renewal 5.125% 07/01/26 125,000 134,572 MT Fac Fin Auth Health Care Facs Rev (Cmnty Counsel & Correctl Svcs) 4.500% 10/01/22 470,000 479,259 MT Fac Fin Auth Boyd Andrew Cmnty Svcs Proj 4.375% 10/01/20 285,000 289,606 MT Fac Fin Auth Health Care Facs Rev (Boyd Andrew Proj) 4.500% 10/01/22 215,000 218,292 MT St Health Fac Auth Health Care Rev (Lewis & Clark Office Proj) 5.100% 02/01/18 80,000 80,202 MT Health Facs Auth (Alternatives Inc) Prerelease Ctr Rev 5.600% 10/01/17 240,000 240,000 MT Health Facs Auth (Boyd Andrew Prj) Pre-Release Ctr 6.300% 10/01/20 795,000 795,517 10,612,917 Transportation (7.9%) Billings MT Arpt Rev 4.500% 07/01/18 800,000 840,184 Billings MT Arpt Rev 4.750% 07/01/19 350,000 378,689 Billings MT Arpt Rev 5.000% 07/01/20 235,000 259,109 Madison Cnty MT Rural Impt Dist 5.500% 07/01/25 770,000 798,991 Madison Cnty MT Rural Impt Dist 6.000% 07/01/30 1,000,000 1,035,480 Missoula MT Spl Assmt Pooled Spl Sidewalk Curb 4.750% 07/01/27 200,000 205,764 Missoula MT Spl Assmt Sidewalk Curb 6.000% 07/01/30 200,000 221,404 Missoula MT Spl Impt Dists #540 4.600% 07/01/24 100,000 100,543 Missoula MT Spl Impt Dists #540 4.600% 07/01/25 105,000 105,532 Missoula MT Spl Impt Dists #541 5.400% 07/01/29 370,000 401,346 Missoula MT Spl Impt Dists #548 4.000% 07/01/19 190,000 198,199 Missoula MT Spl Impt Dists #548 4.625% 07/01/23 240,000 258,194 Missoula MT Spl Impt Dists #548 5.250% 07/01/27 240,000 261,559 Missoula MT Spl Impt Dists #548 5.500% 07/01/31 235,000 256,329 MT St Dept of Transportation Rev Grant Antic Hwy 93 5.000% 06/01/22 350,000 381,955 5,703,278 Utilities (4.4%) Billings MT Storm Swr Revenue 4.000% 07/01/25 215,000 245,278 Billings MT Storm Swr Revenue 4.000% 07/01/26 225,000 253,559 Billings MT Storm Swr Revenue 4.000% 07/01/28 250,000 284,325 Billings MT Storm Swr Revenue 4.000% 07/01/29 250,000 280,785 Dillon MT Wtr & Swr Sys Rev 4.000% 07/01/33 250,000 280,678 *Forsyth MT Pollution Ctl Rev Ref Northwestern Corp Colstrip 4.650% 08/01/23 1,800,000 1,822,176 3,166,801 TOTAL MUNICIPAL BONDS (COST: $66,861,625) $ 70,494,491 SHORT-TERM SECURITIES (1.5%) Shares ^Wells Fargo Advantage Tax-Free Money Market 0.159% (COST: $1,107,558) 1,107,558 $ 1,107,558 TOTAL INVESTMENTS IN SECURITIES (COST: $67,969,183) (98.8%) $ 71,602,049 OTHER ASSETS LESS LIABILITIES (1.2%) 872,390 NET ASSETS (100.0%) $ 72,474,439 ^Variable rate security; rate shown represents rate as of March 31, 2016. *Indicates bonds are segregated by the custodian to cover when-issued or delayed-delivery purchases. VIKING TAX-FREE FUND FOR NORTH DAKOTA Schedule of Investments March 31, 2016 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (97.9%) Education (15.2%) Barnes Cnty ND North Public Sch Dist Bldg Auth Lease Rev 4.000% 05/01/22 $ 250,000 $ 271,323 Fargo ND Sch Dist Bldg Auth Lease Rev Ref 4.000% 05/01/20 250,000 257,945 ND St Brd Higher Ed ND St Univ Hsg & Aux - Facs 4.000% 04/01/25 415,000 486,102 Univ of ND Hsg & Aux Facs Rev - Series 2014 4.000% 04/01/28 365,000 408,402 ND St Brd Higher Ed Rev Hsg & Aux 4.000% 04/01/33 500,000 537,130 ND State Board of Hgr. Educ. (MSU) Facs. Rev. Ref. 3.000% 08/01/26 265,000 281,557 ND State Board of Hgr. Educ. (MSU) Facs. Rev. Ref. 3.000% 08/01/27 275,000 287,773 ND State Board of Hgr. Educ. (MSU) Facs. Rev. Ref. 3.250% 08/01/28 280,000 296,016 ND State Board of Hgr. Educ. (MSU) Facs. Rev. Ref. 3.250% 08/01/29 290,000 303,152 ND St Brd Higher Ed (ND St Univ Hsg & Aux Facs) 5.000% 04/01/27 250,000 258,323 ND St Brd Higher Ed 5.000% 04/01/25 160,000 176,416 St John ND Public Dist Bldg Auth Lease Revenue 3.000% 05/01/20 155,000 160,957 Univ of ND Hsg & Aux Facs Ref Rev 5.000% 04/01/24 250,000 294,210 4,019,306 General Obligation (25.9%) Bismarck ND Ref & Impt Ser H 3.000% 05/01/23 500,000 532,605 Bismarck ND Public Sch Dist #1 Sch Bldg 4.000% 05/01/26 750,000 841,845 Dickinson ND Public School District #1 4.000% 08/01/34 400,000 433,352 Fargo ND Ref & Impt-Ser A 4.000% 05/01/23 300,000 339,669 Fargo ND GO Implt Ser D 4.000% 05/01/37 250,000 267,005 Fargo ND Pub Sch Dist No 1 Ltd Tax 4.500% 05/01/21 250,000 250,715 Fargo ND Pub Sch Dist No 1 Ltd Tax 5.000% 05/01/23 200,000 200,654 Grand Forks ND Pub Bldg 4.625% 12/01/26 350,000 368,424 Mandan Public Schools District # 1 3.125% 08/01/24 200,000 216,328 Maple-Steele ND Jt Wtr Res Dist GO 4.000% 05/01/30 250,000 250,250 Minot ND Arpt Rev Amt- Set D 3.500% 10/01/25 570,000 617,156 Minot ND Arpt Rev Amt- Set D 4.000% 10/01/28 355,000 383,218 Minot ND Arpt Rev GO AMT-Ser E 3.500% 10/01/31 500,000 512,105 Minot ND Wtr & Swr Util Rev 5.250% 10/01/22 200,000 213,538 Minot ND Wtr & Swr Util Rev 5.375% 10/01/23 250,000 267,038 West Fargo ND GO 4.000% 05/01/26 400,000 449,716 West Fargo ND GO Ref - Ser B 3.250% 05/01/34 150,000 151,751 *West Fargo ND Pub Sch Dist No 6 4.000% 05/01/23 500,000 562,445 6,857,814 Health Care (16.3%) Burleigh Cnty ND Health Care Rev Ref St Alexius Med Ctr-Ser A 5.000% 07/01/22 300,000 366,612 Burleigh Cnty ND Health Care Rev Ref St Alexius Med Ctr-Ser A 4.500% 07/01/32 250,000 296,377 Burleigh Cnty ND Health Care Rev St Alexius Med Ctr Proj -Ser A 5.000% 07/01/35 500,000 594,340 Burleigh Cnty ND Mun Indl Dev Act Rev Ref MO Slope Luth Care Ctr 5.050% 11/01/18 125,000 125,059 Fargo ND Health Sys 5.500% 11/01/20 500,000 597,085 Fargo ND Health Sys 6.000% 11/01/28 500,000 603,310 Grand Forks ND Hlth Care Sys Rev Altru Hlth Sys 5.000% 12/01/22 500,000 578,890 Grand Forks ND Hlth Care Sys Rev Altru Hlth Sys 4.000% 12/01/27 400,000 419,196 Grand Forks ND Hlth Care Sys Rev Altru Hlth Sys 5.000% 12/01/32 250,000 272,328 Grand Forks ND Nursing Fac 7.250% 11/01/29 300,000 315,855 Langdon ND Health Care Facs Rev Cavalier Cnty Mem Hosp PJ 6.200% 01/01/25 155,000 158,943 4,327,995 Housing (11.5%) ND St Hsg Fin Agy Rev Home Mtg Fin Prog Ser B 3.650% 01/01/20 95,000 100,127 ND Pub Fin Auth McVille & Drayton Obl Grp 4.500% 06/01/26 400,000 450,864 ND St Hsg Fin Agy 2.900% 07/01/20 300,000 308,286 ND St Hsg Fin Agy 3.050% 07/01/21 150,000 155,057 *ND St Hsg Fin Agy 3.350% 07/01/21 785,000 840,672 *ND St Hsg Fin Agy 3.100% 01/01/26 1,165,000 1,198,995 3,054,001 Other Revenue (13.5%) Bismarck, ND Park Dist Park Facs Gross Revs 3.500% 04/01/25 280,000 295,688 Bismarck, ND Park Dist Park Facs Gross Revs 3.650% 04/01/27 295,000 309,544 Burleigh & Morton Cnty Sales Tax Rev Ser A 4.000% 11/01/32 400,000 423,600 Grand Forks ND Mosquito Ctl Rev 4.750% 09/01/24 100,000 101,428 Minot ND Park Dist Facs Gross Rev Ref 3.000% 12/01/28 500,000 503,395 ND Pub Fin Auth AMT Indl Dev Prog 5.000% 06/01/20 150,000 151,008 ND Pub Fin Auth AMT Indl Dev Prog 5.000% 06/01/31 240,000 241,010 ND Pub Fin Auth St Revolving FD 5.500% 10/01/27 250,000 277,575 ND Pub Fin Auth Indl Dev Prog 6.000% 06/01/34 200,000 227,792 ND Pub Fin Auth 4.000% 06/01/30 400,000 436,020 ND Pub Fin Auth Capital Financing Prog Ser-A 4.000% 06/01/28 265,000 296,159 *Ward Cnty ND Sales Tax Rev 3.000% 04/01/22 300,000 316,446 3,579,665 Transportation (6.7%) Grand Forks ND Regl Arpt Auth Arpt Rev Ser A 4.600% 06/01/24 350,000 381,566 Grand Forks ND Regl Arpt Auth Arpt Rev Ser A 5.000% 06/01/29 500,000 552,055 Grand Forks ND Regl Arpt Auth Arpt Rev 3.600% 06/01/23 180,000 192,555 *Grand Forks ND Regl Arpt Auth Arpt Rev Ser A 4.500% 06/01/28 600,000 649,224 1,775,400 Utilities (8.8%) Bismarck ND Wtr Revenue 3.000% 04/01/21 495,000 524,636 Bismarck ND Wtr Revenue 3.625% 04/01/25 675,000 711,018 Bismarck ND Wtr Revenue 3.750% 04/01/26 265,000 278,830 *Mclean Cnty ND Solid Waste Facs Rev Great River Energy Proj 4.875% 07/01/26 750,000 820,245 2,334,729 TOTAL MUNICPAL BONDS (COST: $24,284,451) $ 25,948,910 SHORT-TERM SECURITIES (0.9%) Shares ^Wells Fargo Advantage National Tax-Free Money Market Fund 0.159% (Cost: $241,134) 241,134 $ 241,134 TOTAL INVESTMENTS IN SECURITIES (COST: $24,525,585) (98.8%) $ 26,190,044 OTHER ASSETS LESS LIABILITIES (1.2%) 317,314 NET ASSETS (100.0%) $ 26,507,358 ^Variable rate security; rate shown represents rate as of March 31, 2016. *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. NOTE: INVESTMENT IN SECURITIES (unaudited) At March 31, 2016, the net unrealized appreciation (depreciation) based on the cost of investments for federal income tax purposes was as follows: Viking Tax-Free Fund for Montana Viking Tax-Free Fund for North Dakota Investments at cost $67,969,183 $24,525,585 Unrealized appreciation $3,640,523 $1,664,459 Unrealized depreciation ($7,657) $0 Net unrealized appreciation (depreciation)* $3,632,866 $1,664,459 *Differences between financial reporting-basis and tax-basis unrealized appreciation/(depreciation) are due to differing treatment of wash sales and market discount. NOTE: FAIR VALUE MEASUREMENTS (unaudited) Various inputs are used in determining the value of the Funds' investments. These inputs are summarized in three broad levels: Level 1 inputs are based on quoted prices in active markets for identical securities. Level 2 inputs are based on significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 inputs are based on significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments.) The following is a summary of the inputs used to value the Funds’ investments as of March 31, 2016: Viking Tax-Free Fund for Montana Level 1 Level 2 Level 3 Total Short Term Securities $1,107,558 $0 $0 $1,107,558 Municipal Bonds 0 70,494,491 0 70,494,491 Total $1,107,558 $70,494,491 $0 $71,602,049 Viking Tax-Free Fund for North Dakota Level 1 Level 2 Level 3 Total Short Term Securities $241,134 $0 $0 $241,134 Municipal Bonds 0 25,948,910 0 25,948,910 Total $241,134 $25,948,910 $0 $26,190,044 Item 2. CONTROLS AND PROCEDURES. (a) The certifying officers, whose certifications are included herewith, have evaluated the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this Form N-Q (the “Report”). The registrant’s principal executive officer and principal financial officer believe that the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are adequately designed to ensure that material information relating to the registrant is made known to them by others, particularly during the period in which this report is being prepared, so that there is time to allow for decisions regarding required disclosure. Further, in their opinion, the registrant's disclosure controls and procedures are adequately designed, and are operating effectively, to ensure that information required to be disclosed by the registrant in the Report is recorded, processed, summarized and reported by the filing date. (b) There were no significant changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. EXHIBITS. (a) (1) Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 is filed and attached hereto. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Viking Mutual Funds By: /s/ Shannon D. Radke Shannon D. Radke President May 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Shannon D. Radke Shannon D. Radke President May 26, 2016 By: /s/ Adam Forthun Adam Forthun
